

	

		II

		109th CONGRESS

		1st Session

		S. 1893

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To permit biomedical research corporations to engage in

		  certain financings and other transactions without incurring limitations on net

		  operating loss carryforwards and certain built-in losses, and for other

		  purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Biotechnology Future Investment

			 Expansion Act of 2005.

		2.Restoring the

			 benefit of tax incentives for biomedical research and clinical trials

			(a)In

			 generalSubsection (l) of section 382 of the Internal Revenue

			 Code of 1986 is amended by adding at the end the following new

			 paragraph:

				

					(9)Certain

				financing transactions of biomedical research corporations

						(A)General

				ruleIn the case of a biomedical research corporation, any owner

				shift involving a 5-percent shareholder which occurs as the result of a

				qualified investment or qualified transaction during the testing period shall

				be treated for purposes of this section (other than this paragraph) as

				occurring before the testing period.

						(B)Biomedical

				research corporationFor purposes of this paragraph, the term

				biomedical research corporation means, with respect to any

				qualified investment, any domestic corporation subject to tax under this

				subchapter which is not in bankruptcy and which, as of the time of the closing

				on such investment—

							(i)holds the rights

				to a drug or biologic for which an investigational new drug application is in

				effect under section 505 of the Federal Food, Drug, and Cosmetic Act,

				and

							(ii)certifies that, as of the time of such

				closing, the drug or biologic is, or in the 3 month period before and after

				such closing has been, under study pursuant to an investigational use exemption

				under section 505(i) of the Federal Food, Drug, and Cosmetic Act.

							(C)Qualified

				investmentFor purposes of this paragraph, the term

				qualified investment means any acquisition of stock by a

				shareholder (who after such acquisition is a less than 50 percent shareholder)

				in a biomedical research corporation if such stock is acquired at its original

				issue (directly or through an underwriter) solely in exchange for cash.

						(D)Qualified

				transactionFor purposes of this paragraph, the term

				qualified transaction means any acquisition of stock in a

				biomedical research corporation if such stock is acquired as part of a merger

				or acquisition by another biomedical research corporation that is a loss

				corporation. If the acquiring loss corporation is a member of a controlled

				group of corporations under section 1563(a), the group must be a loss

				group.

						(E)Stock issued in

				exchange for convertible debtFor purposes of this paragraph,

				stock issued by a biomedical research corporation in exchange for its

				convertible debt (or stock deemed under this section to be so issued) shall be

				treated as stock acquired by the debt holder at its original issue and solely

				in exchange for cash if the debt holder previously acquired the convertible

				debt at its original issue and solely in exchange for cash. In the case of an

				acquisition of stock in exchange for convertible debt, the requirements of this

				paragraph shall be applied separately as of the time of closing on the

				investment in convertible debt, and as of the time of actual conversion (or

				deemed conversion under this section) of the convertible debt for stock.

						(F)Biomedical

				research corporation must meet 3-year expenditure and continuity of business

				tests with respect to any qualified investment

							(i)In

				generalThis paragraph shall not apply to a qualified investment

				or transaction in a biomedical research corporation unless such corporation

				meets the expenditure test for each year of the measuring period and the

				continuity of business test.

							(ii)Measuring

				periodFor purposes of this subparagraph, the term

				measuring period means, with respect to any qualified investment

				or transaction, the taxable year of the biomedical research corporation in

				which the closing on the investment occurs, and the 2 preceding taxable

				years.

							(iii)Expenditure

				testA biomedical research corporation meets the expenditure test

				of this subparagraph for a taxable year if at least 35 percent of its

				expenditures for the taxable year (including, for purposes of this clause,

				payments in redemption of its stock) are expenditures described in section

				41(b) or clinical and preclinical expenditures.

							(iv)Continuity of

				business testA biomedical research corporation meets the

				continuity of business test if, at all times during the 2-year period following

				a qualified investment or transaction, such corporation continues the business

				enterprise of such corporation.

							(G)Effect of

				corporate redemptions on qualified investmentsRules similar to

				the rules of section 1202(c)(3) shall apply to qualified investments under this

				paragraph except that stock acquired in a qualified investment

				shall be substituted for qualified small business stock each

				place it appears therein.

						(H)Effect of other

				transactions between biomedical research corporations and investors making

				qualified investments

							(i)In

				generalIf, during the 2-year period beginning 1 year before any

				qualified investment, the biomedical research corporation engages in another

				transaction with a member of its qualified investment group and such biomedical

				research corporation receives any consideration other than cash in such

				transaction, there shall be a presumption that stock received in the otherwise

				qualified investment transaction was not received solely in exchange for

				cash.

							(ii)Qualified

				investment groupFor purposes of this subparagraph, the term

				qualified investment group means, with respect to any qualified

				investment, one or more persons who receive stock issued in exchange for the

				qualified investment, and any person related to such persons within the meaning

				of section 267(b) or section 707(b).

							(iii)RegulationsThe

				Secretary shall promulgate regulations exempting from this subparagraph

				transactions which are customary in the bioscience research industry and are of

				minor value relative to the amount of the qualified investment.

							(I)RegulationsThe

				Secretary may issue such regulations as may be appropriate to achieve the

				purposes of this paragraph, to prevent abuse, and to provide for treatment of

				biomedical research corporations under sections 383 and 384 that is consistent

				with the purposes of this

				paragraph.

						.

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after the date of enactment of this Act.

			

